Citation Nr: 1105052	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  04-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from May 1977 to September 1983.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
which, in part, denied service connection for a headache 
disorder.

In a June 2007 decision, the Board denied the appellant's 
headache disorder claim. The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  While the matter was pending before the 
Court, in August 2008, the appellant's attorney and a 
representative of VA's Office of General Counsel filed a Joint 
Motion to Remand.  In an August 2008 order, the Court vacated the 
Board's June 2007 decision and remanded the matter for 
readjudication in light of the Joint Motion.  In February 2010, 
the Board remanded the case to schedule the appellant for a VA 
examination for the purpose of addressing the existence and 
etiology of the Veteran's claimed headache disorder.  

The RO provided the appellant with a VA examination in May 2010, 
thus, the Board finds that the RO substantially complied with the 
mandates of the February 2010 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002). 

In January 2011, the Board received a December 2010 statement 
from the appellant containing arguments pertaining to his claim.  
The Board notes that VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this procedural 
right is waived in writing by the appellant or representative.  
38 C.F.R. §§ 19.37, 20.1304 (2010).  As the appellant's claim has 
been granted, as discussed below, the Board finds no prejudice to 
the appellant in proceeding to adjudicate this appeal.

As noted in the February 2010 remand, one issue previously on 
appeal, entitlement to service connection for a low back 
disorder, was remanded by the Board for additional development in 
the above-mentioned June 2007 decision.  Service connection was 
granted for this issue in a June 2009 rating decision.  To the 
Board's knowledge, the appellant has not disagreed with that 
decision.  Therefore, this matter has been resolved and is not in 
appellate status.  


FINDING OF FACT

There has been demonstration by competent medical, and competent 
and credible lay, evidence of record that the appellant has non-
specific chronic headaches that are related to service. 


CONCLUSION OF LAW

Non-specific chronic headaches were incurred in active service.  
38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§  3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The appellant's claim has been granted, as discussed below.  As 
such, the Board finds that any defect related to VA's duties to 
notify and assist under the VCAA on that claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

III. Analysis

The appellant contends that he has had chronic headaches since 
service.  For the reasons that follow, the Board concludes that 
service connection is warranted.

A May 2010 VA examination report reflects that the appellant 
reported having a pressure like headache in the occiptal area 
which radiates to the left side of the front of his head.  He 
reported that he gets headaches four to five times a week.  There 
was no associated nausea or vomiting.  The VA examiner diagnosed 
the appellant with non-specific chronic headaches. 

A May 1977 entrance examination report does not contain any 
reference to headaches.  In a May 1977 report of medical history, 
the appellant denied having frequent or severe headaches.  The 
appellant's service treatment records contain references to 
treatment for headaches.  Specifically, an April 1979 service 
treatment record reflects that the appellant complained of 
occiptal headaches, which he reported he had experienced for 
approximately two months.  He denied trauma or illness, but noted 
that there was some friction at work and his wife had just had a 
baby.  Ears, throat, and temperature were within normal limits.  
The mastoid process was within normal limits.  Tension was noted 
in the posterior neck.  The impression was tension headaches.  
Another service treatment record from April 1979 reflects that 
the appellant had an eye examination.  The appellant reported 
that he had experienced chronic headaches for three months.  He 
did not have blurred vision, numbness or other symptoms.  The 
assessment was headaches of vascular origin.  He was given 
medication for pain.  A May 1979 service treatment record also 
reflects an impression of vascular headaches.  The appellant 
reported that medication had helped, but the symptoms still 
remained.  He was advised to continue taking the medication.  A 
reenlistment examination reports from June 1979 does not contain 
any notation of a headache problem.  The appellant's head, face, 
neck and scalp were noted as normal.  A February 1983 
reenlistment/release from active duty examination report also did 
not contain complaints of headaches, and indicated the 
appellant's head, face, neck and scalp were normal.  However, the 
appellant's service treatment records do not contain any reports 
of medical history following the May 1977 report.  The 
appellant's service treatment records do not contain any other 
evidence of treatment for headaches.  

The appellant has alleged that he has had headaches since 1979.  
(See August 2008 VA treatment record).  In a December 2010 
statement, the appellant reported that he could not get the 
corpsman to refer him to a medical officer in service, and too 
many claims to the medic without any progress would have been 
looked down on by the senior non-commissioned officers.  He 
stated that he went to his commanding officer about his 
headaches, but no action was taken.

A February 1995 chiropractic private treatment record reflects 
that the appellant reported suffering from headaches.  A January 
2000 private treatment record reflects that the appellant 
reported  that he woke up the day before with left sided neck 
discomfort.  He was diagnosed with strain to the left trapezius.  
A February 2000 private treatment record notes that on 
examination, the appellant had tenderness in the left side of the 
trapezius muscle in the neck and its attachment to the base of 
the occiput.  A March 2000 private treatment record indicates the 
appellant was diagnosed with neck strain, potentially secondary 
to tension.  The March 2000 private treatment record noted that 
the appellant presented with recurrent left-sided neck pain.

An October 2008 VA treatment record reflects that the appellant 
reported that he had severe headaches that started in 1979.  He 
reported that he had a constant mild headache and a migraine 
every three to four weeks.  He reported that he had some 
floaters, and only has flashes with a migraine.  He stated that 
when he was in a darker room and the light was turned on he felt 
a stabbing pain in both eyes that lasted for several seconds and 
slowly went away, but if he was already in the light then he had 
no light sensitivity.  

The appellant was seen for a VA examination in May 2010.  The May 
2010 VA examination report reflects that the appellant reported 
that he began having headaches in 1979.  He reported that he went 
to a private doctor for headaches in 1979, and was advised to 
have some testing for headaches, but did not get it done because 
he was transferred.  He reported that he continued to have 
headaches and was seen by medics periodically while in service 
and given Tylenol with temporary relief of symptoms.  The 
appellant reported that, after he left service, he went to 
private doctors, but no specific diagnosis was made.  He stated 
that he had a pressure-like headache in the occipital area which 
radiates to the left side of the front of his head.  He reported 
that he gets headaches four to five times a week, and there is no 
associated nausea or vomiting with the headaches.  The VA 
examiner noted that the course of the appellant's headaches since 
onset is intermittent with remissions.  The report contains an 
August 2008 CAT scan report, which noted that the head was 
normal.  As noted above, the VA examiner diagnosed the appellant 
with non-specific chronic headaches.

The May 2010 VA examiner opined that the appellant's non-specific 
headaches were less likely than not caused by or a result of or 
related to his service.  The VA examiner noted that the 
appellant's service treatment records indicated he was treated 
two to three times in April and May of 1979 for headaches, but 
from then until his discharge in 1983, there was no mention of 
headaches in his service record.  The opinion notes that in 
January, February and March 2000 the appellant was treated for 
acute onset of occipital pain, as neck strain due to tension, but 
was not treated for headaches.  The VA examiner noted that since 
2004, there are several notations in the appellant's VA treatment 
records that he has a history of headaches, but he was never 
actually evaluated for headaches except in August 2008 when he 
had a CAT scan done, which was normal.  The VA examiner opined 
that due to the lack of treatment or workup for headaches since 
the onset of headaches in 1979 and the lack of nexus between the 
initial headache he had in 1979 while in service to his current 
complaints of headache, it is unlikely that his non-specific 
headache is related to service.

The Board notes that under certain circumstances, lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible to lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
headache symptoms are susceptible to lay observation, the 
appellant is competent to report that he experiences headaches 
and has experienced them since service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Board finds the 
appellant's statement that he has had headaches since service to 
be credible.  The appellant's assertion of continuity of symptoms 
is consistent with the evidence of record, including the February 
1995 chiropractic private treatment record indicating he noted 
suffering from headaches, which pre-dated the appellant's claim 
for entitlement to service connection.  The appellant also 
reported pain in the occipital area in the May 2010 VA 
examination and January, February and March 2000 private 
treatment records.  Although the appellant did not report 
headaches in the January, February and March 2000 private 
treatment records, the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does not 
render his statements incredible.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  While the May 2010 VA examiner 
noted that the course of the appellant's headaches since onset 
was intermittent with remissions, the VA examination also 
reflects that the appellant was diagnosed with "chronic 
headaches."  Moreover, the description of the appellant's 
headaches as intermittent is consistent with the appellant's 
statement that he gets headaches four to five times a week.  

Consequently, the Board finds that the May 2010 VA examination 
has limited probative value.  The value of a physician's 
statement is dependent, in part, upon the extent to which is 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The VA 
examiner failed to take into account the appellant's competent 
and credible testimony of continuity of symptomatology.  Thus, 
the May 2010 VA examination has limited probative value.
 
The evidence of record, to include the appellant's statements and 
his service treatment records, reflects that the appellant did 
not have a diagnosis of headaches prior to service, that he was 
diagnosed with vascular headaches in service, and that he has 
been diagnosed with chronic headaches subsequent to service, on 
VA examination in May 2010.  Moreover, the Board notes that the 
appellant is competent to report that he experiences headaches 
and has experienced them since service.  Although the VA examiner 
opined that the appellant's headaches are less likely as not 
related to service, that opinion fails to take into account the 
appellant's competent and credible testimony of onset in service 
and continuity of symptomatology.  Accordingly, when weighed 
against the appellant's reported continuity of symptomatology 
since service and the lay statements in support of his claim, the 
Board finds the evidence is at least in equipoise that the 
appellant's non-specific chronic headaches are related to 
service.  Based on the totality of the evidence, and resolving 
all reasonable doubt in his favor, the Board finds that service 
connection for non-specific chronic headaches is warranted. 38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for non-specific chronic 
headaches is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


